J-S33036-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ALEXANDER SANTIAGO

                            Appellant                No. 1434 EDA 2013


                    Appeal from the Order Dated May 7, 2013
              In the Court of Common Pleas of Philadelphia County
                Criminal Division at No: MC-51-CR-0005372-2012


BEFORE: FORD ELLIOTT, P.J.E., OLSON, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                          FILED AUGUST 25, 2014



2013 order denying his petition for a writ of certiorari. Appellant filed that

petition after a judge of the Philadelphia Municipal Court, sitting as

factfinder, found Appellant guilty of unsworn falsification to authorities (18

Pa.C.S.A. § 4904).1 We affirm.
____________________________________________


1
    Appellant was convicted under § 4904(a)(1):

§ 4904. Unsworn falsification to authorities.

       (a) In general. --A person commits a misdemeanor of the
       second degree if, with intent to mislead a public servant in
       performing his official function, he:

              (1) makes any written false statement which he does not
              believe to be true[.]

(Footnote Continued Next Page)
J-S33036-14


      In the early hours of January 9, 2012, Detective Myrna Rivera

                                                              y room of Temple

Hospital, where Appellant was receiving treatment for a gunshot wound.

Appellant told Detective Rivera he was shot while walking his girlfriend

home.       Appellant lives in the home of his grandmother, which is

approximately twenty blocks from his girlfriend.         Appellant claimed he



claimed she heard a loud noise in her home, followed by someone screaming

in pain.    She investigated and found Appellant on the floor bleeding and

crying.    She then summoned the ambulance that transported Appellant to

the Temple Hospital ER. Based on the evidence, the municipal court judge

found that Appellant lied to Detective Rivera in order to conceal that he shot

himself in the leg. The judge found Appellant guilty of the aforementioned



      Appellant filed a petition for writ of certiorari in the Philadelphia Court

of Common Pleas. The Common Pleas Court conducted a hearing on May 7,

2013, at the conclusion of which it entered the order on appeal. Appellant

filed a timely notice of appeal on May 13, 2013.       In his sole assertion of

error, Appellant claims the record contains insufficient evidence in support of

his conviction. Appell

                       _______________________
(Footnote Continued)

18 Pa.C.S.A. § 4904(a)(1).



                                            -2-
J-S33036-14


      We apply the following standard of review:

             The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder.     In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
                                                       -finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.           Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Antidormi, 84 A.3d 736, 756 (Pa. Super. 2014), appeal

denied, 2014 Pa LEXIS 1647 (Pa. July 7, 2014).

      Appellant claims the evidence against him is insufficient because he

did not provide a written statement to police.      Appellant claims his oral

statement to Detective Rivera is not sufficient to sustain his conviction under

§ 4904(a)(1).




                          statements.      Appellant argues that signing a

document prepared by another individual is not sufficient to sustain a

conviction under § 4904(a)(1).     Binding precedent holds otherwise.       In

                                     -3-
J-S33036-14


Commonwealth v. Cherpes, 520 A.2d 439 (Pa. Super. 1987), appeal

denied, 530 A.2d 866 (Pa. 1987), the defendant was convicted under

4904(a)(1) for a falsified financial disclosure statement.    The defendant

argued the evidence was insufficient because his wife prepared the

statement and signed it for him while he was out of town. Id. at 444. A

Commonwealth witness testified that the signature on the document



                                                         Id. In other words,

the Cherpes Court found sufficient evidence in support of a § 4904(a)(1)

conviction where the defendant signed a document containing information

he knew to be false, regardless of who prepared the contents of the

document.

      We conclude Cherpes controls the instant case.         Since Appellant

signed a document containing the lies he told to Detective Rivera, the record

contains sufficient evidence that he provided a written false statement in

violation of § 4904(a)(1).    Appellant argues Cherpes is not controlling

because it is not clear from that case that the financial disclosure statement



attempted distinction unavailing. The Cherpes Court found it unnecessary

to assess the source of the false infor

signature on a document containing information he knew to be false was

sufficient. The same principle applies here.


                                     -4-
J-S33036-14


      Appellant also asserts his statement to Detective Rivera was not

materially different from his gr




that another individual shot Appellant while he was walking his girlfriend

home.       The Municipal Court judge, as finder of fact, was free to credit



screaming, and that she found Appellant on the floor crying and bleeding.

Antidormi,                                                           that he

hopped twenty blocks after walking his girlfriend home        simply strains

                                                                        ially

from the account of his grandmother, as also found by the municipal court

judge.



in merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/25/2014

                                     -5-